DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 17 objected to because of the following informalities:  line 3 reads “spectrumfrom” which should read “spectrum from”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analyzer,” “a converter,” and “a bitstream producer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 8 recites the limitation “the elongated polynomials Pe(z) and Qe(z)” in the last line of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,403,298. This is a statutory double patenting rejection.

Instant Application
Patent #10,403,298
Claim 1: An information encoder for encoding an information signal, the information encoder comprising: 5 an analyzer for analyzing the information signal in order to acquire linear pre- diction coefficients of a predictive polynomial A(z); a converter for converting the linear prediction coefficients of the predictive 10polynomial A(z) to frequency values f1 ...fn of a spectral frequency representation of the predictive polynomial A(z), wherein the converter is configured to determine the frequency values fi...fn by analyzing a pair of polynomials P(z) and Q(z) being defined as

    PNG
    media_image1.png
    68
    290
    media_image1.png
    Greyscale

wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the converter is configured to acquire the frequency values by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real 20spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z), wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and Q(z) with a filter polynomial B(z), wherein the filter poly25nomial B(z) is symmetric and does not comprise any roots on a unit circle; a quantizer for acquiring quantized frequency values from the frequency values; and 48Attorney File No. 110971-9098.USO3 a bitstream producer for producing a bitstream comprising the quantized frequency values.
Claim 1: An information encoder for encoding an information signal, the information encoder comprising: an

    PNG
    media_image1.png
    68
    290
    media_image1.png
    Greyscale
 analyzer for analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); a converter for converting the linear prediction coefficients of the predictive polynomial A(z) to frequency values f1 ... fn of a spectral frequency representation of the predictive polynomial A(z), wherein the converter is configured to determine the frequency values f1...fn by analyzing a pair of polynomials P(z) and Q(z) being defined as   

wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the converter is configured to acquire the frequency values by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z), wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and Q(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle; a quantizer for acquiring quantized frequency values from the frequency values; and a bitstream producer for producing a bitstream comprising the quantized frequency values.
Claim 2: The information encoder according to claim 1, wherein the converter com5prises a determining device to determine the polynomials P(z) and Q(z) from the predictive polynomial A(z).
Claim 2: The information encoder according to claim 1, wherein the converter comprises a determining device to determine the polynomials P(z) and Q(z) from the predictive polynomial A(z).
Claim 3: The information encoder according to claim 1, wherein the converter comprises a zero identifier for identifying the zeros of the strictly real spectrum 10derived from P(z) and the strictly imaginary spectrum derived from Q(z).
Claim 3: The information encoder according to claim 1, wherein the converter comprises a zero identifier for identifying the zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z).
Claim 4: The information encoder according to claim 3, wherein the zero identifier is configured for identifying the zeros by 15a) starting with the real spectrum at null frequency; b) increasing frequency until a change of sign at the real spectrum is found; c) increasing frequency until a further change of sign at the imaginary 20spectrum is found; and d) repeating b) and c) until all zeros are found.
Claim 4: The information encoder according to claim 3, wherein the zero identifier is configured for identifying the zeros by a) starting with the real spectrum at null frequency; b) increasing frequency until a change of sign at the real spectrum is found; c) increasing frequency until a further change of sign at the imaginary spectrum is found; and d) repeating b) and c) until all zeros are found.
Claim 5: The information encoder according to claim 3, wherein the zero identifier is 25configured for identifying the zeros by interpolation.
Claim 5: The information encoder according to claim 3, wherein the zero identifier is configured for identifying the zeros by interpolation.
Claim 6: The information encoder according to claim 1, wherein the converter comprises a zero-padding device for adding one or more coefficients comprising 49Attorney File No. 110971-9098.US03 a value "0" to the polynomials P(z) and Q(z) so as to produce a pair of elongated polynomials Pe(z) and Qe(z).
Claim 6: The information encoder according to claim 1, wherein the converter comprises a zero-padding device for adding one or more coefficients comprising a value "0" to the polynomials P(z) and Q(z) so as to produce a pair of elongated polynomials Pe(z) and Qe(z).
Claim 7: The information encoder according to claim 5, wherein the converter is con- 5figured in such way that during converting the linear prediction coefficients to frequency values of the spectral frequency representation of the predictive polynomial A(z) at least a part of operations with coefficients known comprise the value "0" of the elongated polynomials Pe(z) and Qe(z) are omitted.
Claim 7: The information encoder according to claim 6, wherein the converter is configured in such way that during converting the linear prediction coefficients to frequency values of the spectral frequency representation of the 3 predictive polynomial A(z) at least a part of operations with coefficients known comprise the value "0" of the elongated polynomials Pe(z) and Qe(z) are omitted.
Claim 8: The information encoder according to claim 5, wherein the converter comprises a composite polynomial former configured to establish a composite polynomial Ce(Pe(z), Qe(z)) from the elongated polynomials Pe(z) and Qe(z).
Claim 8: The information encoder according to claim 6, wherein the converter comprises a composite polynomial former configured to establish a composite polynomial Ce(Pe(Z), Qe(Z)) from the elongated polynomials Pe(z) and Qe(Z).
Claim 9: The information encoder according to claim 8, wherein the converter is con- 15figured in such way that the strictly real spectrum derived from P(z) and the strictly imaginary spectrum from Q(z) are established by a single Fourier transform by transforming the composite polynomial Ce(Pe(Z), Qe(z)).
Claim 9: The information encoder according to claim 8, wherein the converter is configured in such way that the strictly real spectrum derived from P(z) and the strictly imaginary spectrum from Q(z) are established by a single Fourier transform by transforming the composite polynomial Ce(Pe(z), Qe(z)).
Claim 10: The information encoder according to claim 1, wherein the converter com20prises a Fourier transform device for Fourier transforming the pair of polynomials P(z) and Q(z) or one or more polynomials derived from the pair of polynomials P(z) and Q(z) into a frequency domain and an adjustment device for adjusting a phase of the spectrum derived from P(z) so that it is strictly real and for adjusting a phase of the spectrum derived from Q(z) so that it is 25strictly imaginary.
Claim 10: The information encoder according to claim 1, wherein the converter comprises a Fourier transform device for Fourier transforming the pair of polynomials P(z) and Q(z) or one or more polynomials derived from the pair of polynomials P(z) and Q(z) into a frequency domain and an adjustment device for adjusting a phase of the spectrum derived from P(z) so that it is strictly real and for adjusting a phase of the spectrum derived from Q(z) so that it is strictly imaginary.
Claim 11: The information encoder according to claim 10, wherein the adjustment device is configured as a coefficient shifter for circular shifting of coefficients of 50Attorney File No. 110971-9098.USO3 the pair of polynomials P(z) and Q(z) or the one or more polynomials derived from the pair of polynomials P(z) and Q(z).
Claim 11: The information encoder according to claim 10, wherein the adjustment device is configured as a coefficient shifter for circular shifting of coefficients of the pair of polynomials P(z) and Q(z) or the one or more polynomials derived from the pair of polynomials P(z) and Q(z).
Claim 12: The information encoder according to claim 11, wherein the coefficient shifter 5is configured for circular shifting of coefficients in such way that an original midpoint of a sequence of coefficients is shifted to the first position of the sequence.
Claim 12: The information encoder according to claim 11, wherein the coefficient shifter is configured for circular shifting of coefficients in such way that an original midpoint of a sequence of coefficients is shifted to the first position of the sequence.
Claim 13: The information encoder according to claim 10, wherein the adjustment de10vice is configured as a phase shifter for shifting a phase of the output of the Fourier transform device.
Claim 13: The information encoder according to claim 10, wherein the adjustment device is configured as a phase shifter for shifting a phase of the output of the Fourier transform device.
Claim 14: The information encoder according to claim 13, wherein the phase shifter is configured for shifting the phase of the output of the Fourier transform device 15by multiplying a k-th frequency bin with exp(i2rrkh/N), wherein N is the length of the sample and h = (m+l)/2.
Claim 14: The information encoder according to claim 13, wherein the phase shifter is configured for shifting the phase of the output of the Fourier transform device by multiplying a k-th frequency bin with exp(i2rrkh/N), wherein N is the length of the sample and h = (m+l)/2.
Claim 15: The information encoder according to claim 1, wherein the converter comprises a Fourier transform device for Fourier transforming the pair of polyno20mials P(z) and Q(z) or one or more polynomials derived from the pair of polynomials P(z) and Q(z) into a frequency domain with half samples so that the spectrum derived from P(z) is strictly real and so that the spectrum derived from Q(z) is strictly imaginary.
Claim 15: The information encoder according to claim 1, wherein the converter comprises a Fourier transform device for Fourier transforming the pair of polynomials P(z) and Q(z) or one or more polynomials derived from the pair of polynomials P(z) and Q(z) into a frequency domain with half samples so that the spectrum derived from P(z) is strictly real and so that the spectrum derived from Q(z) is strictly imaginary.
Claim 16: The information encoder according to claim 1, wherein the converter comprises a composite polynomial former configured to establish a composite polynomial C(P(z), Q(z)) from the polynomials P(z) and Q(z).
Claim 16: The information encoder according to claim 1, wherein the converter comprises a composite polynomial former configured to establish a composite polynomial C(P(z), Q(z)) from the polynomials P(z) and Q(z).
Claim 17: The information encoder according to claim 16, wherein the converter is con- figured in such way that the strictly real spectrum derived from P(z) and the strictly imaginary spectrumfrom Q(z) are established by a single Fourier transform by transforming the composite polynomial C(P(z), Q(z)).
Claim 17: The information encoder according to claim 16, wherein the converter is configured in such way that the strictly real spectrum derived from P(z) and the strictly imaginary spectrum from Q(z) are established by a single Fourier transform by transforming the composite polynomial C(P(z), Q(z))
Claim 18: The information encoder according claim 6, wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the elongated polynomials Pe(z) and Qe(z) or one or more polynomials derived from the elongated polynomials Pe(z) and Qe(z) by multiplying the elongated poly10nomials Pe(z) and Qe(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle.
Claim 18: The information encoder according claim 6, wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the elongated polynomials Pe(z) and Qe(z) or one or more polynomials derived from the elongated polynomials Pe(z) and Qe(z) by multiplying the elongated polynomials Pe(z) and Qe(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle.

    PNG
    media_image2.png
    68
    290
    media_image2.png
    Greyscale
Claim 19: A method for operating an information encoder for encoding an information signal, the method comprising: 15 analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); converting the linear prediction coefficients of the predictive polynomial A(z) 20to frequency values of a spectral frequency representation of the predictive polynomial A(z), wherein the frequency values are determined by analyzing a pair of polynomials P(z) and Q(z) being defined as 
25wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the frequency values are acquired by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z); 52Attorney File No. 110971-9098.USO3 limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials de- rived from the polynomials P(z) and Q(z) with a filter polynomial B(z), 5wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle; acquiring quantized frequency values from the frequency values; and 10producing a bitstream comprising the quantized frequency values.

    PNG
    media_image3.png
    68
    290
    media_image3.png
    Greyscale
Claim 19: A method for operating an information encoder for encoding an information signal, the method comprising:  5analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); converting the linear prediction coefficients of the predictive polynomial A(z) to frequency values of a spectral frequency representation of the predictive polynomial A(z), wherein the frequency values are determined by analyzing a pair of polynomials P(z) and Q(z) being defined as   
wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the frequency values are acquired by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z); limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and Q(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle; acquiring quantized frequency values from the frequency values; and producing a bitstream comprising the quantized frequency values.
Claim 20: A non-transitory digital storage medium having a computer program stored thereon to perform a method for operating an information encoder for encoding an information signal, the method comprising: 15 analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); converting the linear prediction coefficients of the predictive polynomial A(z) 20to frequency values of a spectral frequency representation of the predictive polynomial A(z), wherein the frequency values are determined by analyzing a pair of polynomials P(z) and Q(z) being defined as 
    PNG
    media_image2.png
    68
    290
    media_image2.png
    Greyscale

25wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the frequency values are acquired by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z); 53Attorney File No. 110971-9098.USO3 limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials de- rived from the polynomials P(z) and Q(z) with a filter polynomial B(z), 5wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle; acquiring quantized frequency values from the frequency values; and ioproducing a bitstream comprising the quantized frequency values, when said computer program is run by a computer.
Claim 20: A non-transitory digital storage medium having a computer program stored thereon to perform a method for operating an information encoder for encoding an information signal, the method comprising: analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); 6 converting the linear prediction coefficients of the predictive polynomial A(z) to frequency values of a spectral frequency representation of the predictive polynomial A(z), wherein the frequency values are determined by analyzing a 
    PNG
    media_image4.png
    68
    290
    media_image4.png
    Greyscale
pair of polynomials P(z) and Q(z) being defined as 
wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the frequency values are acquired by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z); limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and Q(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle; acquiring quantized frequency values from the frequency values; and producing a bitstream comprising the quantized frequency values, when said computer program is run by a computer.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,062,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations missing from the independent claims are found in the dependent claims.

Instant Application
Patent #11,062,720
Claim 1: An information encoder for encoding an information signal, the information encoder comprising: 5 an analyzer for analyzing the information signal in order to acquire linear pre- diction coefficients of a predictive polynomial A(z); a converter for converting the linear prediction coefficients of the predictive 10polynomial A(z) to frequency values f1 ...fn of a spectral frequency representation of the predictive polynomial A(z), wherein the converter is configured to determine the frequency values fi...fn by analyzing a pair of polynomials P(z) and Q(z) being defined as

    PNG
    media_image1.png
    68
    290
    media_image1.png
    Greyscale

wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the converter is configured to acquire the frequency values by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real 20spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z), wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and Q(z) with a filter polynomial B(z), wherein the filter poly25nomial B(z) is symmetric and does not comprise any roots on a unit circle; a quantizer for acquiring quantized frequency values from the frequency values; and 48Attorney File No. 110971-9098.USO3 a bitstream producer for producing a bitstream comprising the quantized frequency values.
Claim 1: An information encoder for encoding an information signal, the information encoder comprising:  5 an analyzer for analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); a converter for converting the linear prediction coefficients of the predic10tive polynomial A(z) to frequency values f1...fn of a spectral frequency representation of the predictive polynomial A(z), wherein the converter is configured to determine the frequency values f1...fn by analyzing a pair of polynomials P(z) and Q(z) being defined as   

    PNG
    media_image1.png
    68
    290
    media_image1.png
    Greyscale

wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the converter is configured to acquire the frequency values by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the 20strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z); Claim 18: wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the elongated polynomials Pe(z) and Qe(z) or one or more polynomials derived from the elongated polynomials Pe(z) and Qe(z) by multiplying the 5elongated polynomials Pe(z) and Qe(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle.Claim 1: a quantizer for acquiring quantized frequency values from the frequency values; and  25 a bitstream producer for producing a bitstream comprising the quantized frequency values;
wherein the converter comprises a zero-padding device for adding one or more coefficients comprising a value "0" to the polynomials P(z) and Q(z) so as to produce a pair of 25elongated polynomials Pe(z) and Qe(z).
Claim 2: The information encoder according to claim 1, wherein the converter com5prises a determining device to determine the polynomials P(z) and Q(z) from the predictive polynomial A(z).
Claim 2: The information encoder according to claim 1, wherein the converter com30prises a determining device to determine the polynomials P(z) and Q(z) from the predictive polynomial A(z).
Claim 3: The information encoder according to claim 1, wherein the converter comprises a zero identifier for identifying the zeros of the strictly real spectrum 10derived from P(z) and the strictly imaginary spectrum derived from Q(z).
Claim 3: The information encoder according to claim 1, wherein the converter comprises a zero identifier for identifying the zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z).
Claim 4: The information encoder according to claim 3, wherein the zero identifier is configured for identifying the zeros by 15a) starting with the real spectrum at null frequency; b) increasing frequency until a change of sign at the real spectrum is found; c) increasing frequency until a further change of sign at the imaginary 20spectrum is found; and d) repeating b) and c) until all zeros are found.
Claim 4: The information encoder according to claim 3, wherein the zero identifier is configured for identifying the zeros by a) starting with the real spectrum at null frequency;  10 b) increasing frequency until a change of sign at the real spectrum is found; c) increasing frequency until a further change of sign at the imaginary 15spectrum is found; and d) repeating b) and c) until all zeros are found.
Claim 5: The information encoder according to claim 3, wherein the zero identifier is 25configured for identifying the zeros by interpolation.
Claim 5: The information encoder according to claim 3, wherein the zero identifier 20is configured for identifying the zeros by interpolation.
Claim 6: The information encoder according to claim 1, wherein the converter comprises a zero-padding device for adding one or more coefficients comprising 49Attorney File No. 110971-9098.US03 a value "0" to the polynomials P(z) and Q(z) so as to produce a pair of elongated polynomials Pe(z) and Qe(z).
Claim 1: wherein the converter comprises a zero-padding device for adding one or more coefficients comprising a value "0" to the polynomials P(z) and Q(z) so as to produce a pair of 25elongated polynomials Pe(z) and Qe(z).
Claim 7: The information encoder according to claim 5, wherein the converter is con- 5figured in such way that during converting the linear prediction coefficients to frequency values of the spectral frequency representation of the predictive polynomial A(z) at least a part of operations with coefficients known comprise the value "0" of the elongated polynomials Pe(z) and Qe(z) are omitted.
Claim 6: The information encoder according to claim 5, wherein the converter is configured in such way that during converting the linear prediction coefficients to frequency values of the spectral frequency representation of the 30predictive polynomial A(z) at least a part of operations with coefficients known to comprise the value "0" of the elongated polynomials Pe(z) and Qe(z) are omitted.
Claim 8: The information encoder according to claim 5, wherein the converter comprises a composite polynomial former configured to establish a composite polynomial Ce(Pe(z), Qe(z)) from the elongated polynomials Pe(z) and Qe(z).
Claim 7: The information encoder according to claim 5, wherein the converter comprises a composite polynomial former configured to establish a composite polynomial Ce(Pe(Z), Qe(Z)) from the elongated polynomials Pe(z) and 5Qe(Z).
Claim 9: The information encoder according to claim 8, wherein the converter is con- 15figured in such way that the strictly real spectrum derived from P(z) and the strictly imaginary spectrum from Q(z) are established by a single Fourier transform by transforming the composite polynomial Ce(Pe(Z), Qe(z)).
Claim 8: The information encoder according to claim 8, wherein the converter is configured in such way that the strictly real spectrum derived from P(z) and the strictly imaginary spectrum from Q(z) are established by a single 10Fourier transform by transforming the composite polynomial Ce(Pe(Z), Qe(Z)).
Claim 10: The information encoder according to claim 1, wherein the converter com20prises a Fourier transform device for Fourier transforming the pair of polynomials P(z) and Q(z) or one or more polynomials derived from the pair of polynomials P(z) and Q(z) into a frequency domain and an adjustment device for adjusting a phase of the spectrum derived from P(z) so that it is strictly real and for adjusting a phase of the spectrum derived from Q(z) so that it is 25strictly imaginary.
Claim 9: The information encoder according to claim 1, wherein the converter comprises a Fourier transform device for Fourier transforming the pair of poly15nomials P(z) and Q(z) or one or more polynomials derived from the pair of polynomials P(z) and Q(z) into a frequency domain and an adjustment de- vice for adjusting a phase of the spectrum derived from P(z) so that it is strictly real and for adjusting a phase of the spectrum derived from Q(z) so that it is strictly imaginary.
Claim 11: The information encoder according to claim 10, wherein the adjustment device is configured as a coefficient shifter for circular shifting of coefficients of 50Attorney File No. 110971-9098.USO3 the pair of polynomials P(z) and Q(z) or the one or more polynomials derived from the pair of polynomials P(z) and Q(z).
Claim 10: The information encoder according to claim 10, wherein the adjustment device is configured as a coefficient shifter for circular shifting of coefficients of the pair of polynomials P(z) and Q(z) or the one or more polynomials derived from the pair of polynomials P(z) and Q(z).
Claim 12: The information encoder according to claim 11, wherein the coefficient shifter 5is configured for circular shifting of coefficients in such way that an original midpoint of a sequence of coefficients is shifted to the first position of the sequence.
Claim 11: The information encoder according to claim 11, wherein the coefficient shifter is configured for circular shifting of coefficients in such way that an original midpoint of a sequence of coefficients is shifted to the first position of the sequence.
Claim 13: The information encoder according to claim 10, wherein the adjustment de10vice is configured as a phase shifter for shifting a phase of the output of the Fourier transform device.
Claim 12: The information encoder according to claim 10, wherein the adjustment device is configured as a phase shifter for shifting a phase of the output of the Fourier transform device.
Claim 14: The information encoder according to claim 13, wherein the phase shifter is configured for shifting the phase of the output of the Fourier transform device 15by multiplying a k-th frequency bin with exp(i2rrkh/N), wherein N is the length of the sample and h = (m+l)/2.
Claim 13: The information encoder according to claim 13, wherein the phase shifter is configured for shifting the phase of the output of the Fourier transform device by multiplying a k-th frequency bin with exp(i2rrkh/N), wherein N is the length of the sample and h = (m+l)/2.
Claim 15: The information encoder according to claim 1, wherein the converter comprises a Fourier transform device for Fourier transforming the pair of polyno20mials P(z) and Q(z) or one or more polynomials derived from the pair of polynomials P(z) and Q(z) into a frequency domain with half samples so that the spectrum derived from P(z) is strictly real and so that the spectrum derived from Q(z) is strictly imaginary.
Claim 14: The information encoder according to claim 1, wherein the converter comprises a Fourier transform device for Fourier transforming the pair of polynomials P(z) and Q(z) or one or more polynomials derived from the pair of polynomials P(z) and Q(z) into a frequency domain with half samples so that the spectrum derived from P(z) is strictly real and so that the spec15trum derived from Q(z) is strictly imaginary.
Claim 16: The information encoder according to claim 1, wherein the converter comprises a composite polynomial former configured to establish a composite polynomial C(P(z), Q(z)) from the polynomials P(z) and Q(z).
Claim 15: The information encoder according to claim 1, wherein the converter comprises a composite polynomial former configured to establish a composite polynomial C(P(z), Q(z)) from the polynomials P(z) and Q(z).
Claim 17: The information encoder according to claim 16, wherein the converter is con- figured in such way that the strictly real spectrum derived from P(z) and the strictly imaginary spectrumfrom Q(z) are established by a single Fourier transform by transforming the composite polynomial C(P(z), Q(z)).
Claim 16: The information encoder according to claim 16, wherein the converter is configured in such way that the strictly real spectrum derived from P(z) and the strictly imaginary spectrum from Q(z) are established by a single Fourier transform by transforming the composite polynomial C(P(z), Q(z)).
Claim 18: The information encoder according claim 6, wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the elongated polynomials Pe(z) and Qe(z) or one or more polynomials derived from the elongated polynomials Pe(z) and Qe(z) by multiplying the elongated poly10nomials Pe(z) and Qe(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle.
Claim 17: The information encoder according to claim 1, wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and 30Q(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle.

    PNG
    media_image2.png
    68
    290
    media_image2.png
    Greyscale
Claim 19: A method for operating an information encoder for encoding an information signal, the method comprising: 15 analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); converting the linear prediction coefficients of the predictive polynomial A(z) 20to frequency values of a spectral frequency representation of the predictive polynomial A(z), wherein the frequency values are determined by analyzing a pair of polynomials P(z) and Q(z) being defined as 
25wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the frequency values are acquired by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z); 52Attorney File No. 110971-9098.USO3 limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials de- rived from the polynomials P(z) and Q(z) with a filter polynomial B(z), 5wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle; acquiring quantized frequency values from the frequency values; and 10producing a bitstream comprising the quantized frequency values.

    PNG
    media_image3.png
    68
    290
    media_image3.png
    Greyscale
Claim 19: A method for operating an information encoder for encoding an infor10mation signal, the method comprising: analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z);  15converting the linear prediction coefficients of the predictive polynomial A(z) to frequency values of a spectral frequency representation of the predictive polynomial A(z), wherein the frequency values are determined by analyzing a pair of polynomials P(z) and Q(z) being defined as 
wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the frequency values are acquired by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum de- 25rived from P(z) and the strictly imaginary spectrum derived from Q(z); 
Claim 18: wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the elongated polynomials Pe(z) and Qe(z) or one or more polynomials derived from the elongated polynomials Pe(z) and Qe(z) by multiplying the 5elongated polynomials Pe(z) and Qe(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle.Claim 19: acquiring quantized frequency values from the frequency values; and producing a bitstream comprising the quantized frequency values;
wherein the converter comprises a zero-padding device for adding one or more coefficients comprising a value "0" to the polynomials P(z) and Q(z) so as to produce a pair of 25elongated polynomials Pe(z) and Qe(z).
Claim 20: A non-transitory digital storage medium having a computer program stored thereon to perform a method for operating an information encoder for encoding an information signal, the method comprising: 15 analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); converting the linear prediction coefficients of the predictive polynomial A(z) 20to frequency values of a spectral frequency representation of the predictive polynomial A(z), wherein the frequency values are determined by analyzing a 
    PNG
    media_image2.png
    68
    290
    media_image2.png
    Greyscale
pair of polynomials P(z) and Q(z) being defined as 
25wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero, wherein the frequency values are acquired by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z); 53Attorney File No. 110971-9098.USO3 limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials de- rived from the polynomials P(z) and Q(z) with a filter polynomial B(z), 5wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle; acquiring quantized frequency values from the frequency values; and ioproducing a bitstream comprising the quantized frequency values, when said computer program is run by a computer.
Claim 20: A non-transitory digital storage medium having a computer program stored thereon to perform a method for operating an information encoder for encoding an information signal, the method comprising:  5analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); converting the linear prediction coefficients of the predictive polynomial A(z) to frequency values of a spectral frequency representation of the pre10dictive polynomial A(z), wherein the frequency values are determined by analyzing a 
    PNG
    media_image2.png
    68
    290
    media_image2.png
    Greyscale
pair of polynomials P(z) and Q(z) being defined as
wherein m is an order of the predictive polynomial A(z) and I is greater or 15equal to zero, wherein the frequency values are acquired by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) and by identifying zeros of the strictly real spectrum de- rived from P(z) and the strictly imaginary spectrum derived from Q(z);  
Claim 18: wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the elongated polynomials Pe(z) and Qe(z) or one or more polynomials derived from the elongated polynomials Pe(z) and Qe(z) by multiplying the 5elongated polynomials Pe(z) and Qe(z) with a filter polynomial B(z), wherein the filter polynomial B(z) is symmetric and does not comprise any roots on a unit circle.
Claim 20: 20acquiring quantized frequency values from the frequency values; and producing a bitstream comprising the quantized frequency values, when said computer program is run by a computer;
wherein the converter comprises a zero-padding device for adding one or more coefficients comprising a value "0" to the polynomials P(z) and Q(z) so as to produce a pair of 25elongated polynomials Pe(z) and Qe(z).



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as the rejection(s) under 35 U.S.C. 101, and the Double Patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of Yedlapalli teaches:
An information encoder for encoding an information signal, the information encoder comprising: 5 
a converter for converting the linear prediction coefficients of the predictive 10 polynomial A(z) to frequency values f1...fn of a spectral frequency representation of the predictive polynomial A(z) (page 734 col. 1 lines 1-6, where the LSR representations are calculated), wherein the converter is configured to determine the frequency values f1...fn by analyzing a pair of polynomials P(z) and Q(z) being defined as 
P(z) = A(z) + z-m-lA(z-1) and
Q(z) = A(z) - z-m-lA(z-1),
wherein m is an order of the predictive polynomial A(z) and I is greater or equal to zero (page 734 col. 1 equation 3, where the equation represents the P(z) and Q(z) above), wherein the converter is configured to acquire the frequency values by establishing a strictly real spectrum derived from P(z) and a strictly imaginary spectrum from Q(z) (page 734 col. 1 Property 1 elements 2 and 3, where the symmetric corresponds to real and antisymmetric corresponds to imaginary) and by identifying zeros of the strictly real 20 spectrum derived from P(z) and the strictly imaginary spectrum derived from Q(z) (page 734 col. 2, first 7 lines after equation 6, where the zeroes are identified), 
Yedlapalli does not teach:
an analyzer for analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z); 
wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and Q(z) with a filter polynomial B(z), wherein the filter pol25 ynomial B(z) is symmetric and does not comprise any roots on a unit circle; 
a quantizer for acquiring quantized frequency values from the frequency values; and 48Attorney File No. 110971-9098.US01 
a bitstream producer for producing a bitstream comprising the quantized frequency values.
Biswas (US 2010/0286990 A1) teaches:
an analyzer for analyzing the information signal in order to acquire linear prediction coefficients of a predictive polynomial A(z) (Fig. 13, para [0132], where A(z) is determined from the input signal); 
a quantizer for acquiring quantized frequency values from the frequency values (Fig. 11a element 1103, para [0124], where a quantizer quantizes the LTP values); and 48Attorney File No. 110971-9098.US01 
a bitstream producer for producing a bitstream comprising the quantized frequency values (Fig. 1 element 103, para [0089], where an encoded bitstream is produced).
Biswas does not teach:
wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the polynomials P(z) and Q(z) by multiplying the polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and Q(z) with a filter polynomial B(z), wherein the filter pol25 ynomial B(z) is symmetric and does not comprise any roots on a unit circle; 
Kates teaches:
wherein the converter comprises a limiting device for limiting the numerical range of the spectra of the polynomials by multiplying with a filter B(z), wherein the filter B(z) is symmetric (pages 3005-3006, Section 2.1, where a symmetric filter is used for compression); 
However, neither Kates nor the other cited references teach that the filter is multiplied by polynomials P(z) and Q(z) or one or more polynomials derived from the polynomials P(z) and Q(z). Nor do the references teach that the filter does not comprise any roots on the unit circle. Although it is assumed that a designed filter is stable, indicating that the poles are within the unit circle, such a teaching is not explicit in the references. Hence, none of the cited prior art, either alone or in combination, teaches the combination of limitations that make up the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0286991 A1 para [0031] teaches calculating LPC parameters in an audio encoder, while para [0039] teaches a prediction polynomial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658